Citation Nr: 1514293	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  09-01 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bursitis of the left hip.

2.  Entitlement to a rating in excess of 10 percent for bursitis of the right hip.

3.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis in the right knee.

4.  Entitlement to an initial compensable rating for right knee chondromalacia patella with patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to August 2006 in the United States Army.

This matter comes to the Board of Veterans Appeals (Board) from a June 2008
rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which granted service connection for a bilateral bursitis of the hips at noncompensable and for osteoarthritis of the right knee at 10 percent and chondromalacia patella with patellofemoral syndrome of the right knee at noncompensable; all ratings were from the date of claim.  

By rating decision dated January 2013, the Appeals Management Center increased the Veteran's initial rating for a bilateral hip disability to 10 percent from the date of claim.  This partial allowance does not constitute a full grant of the benefits sought on appeal.  Accordingly, the Veteran's claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the RO and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In September 2012 the Board remanded this matter for additional development and it is again before the Board.  The Board finds compliance with prior Board remands to be present.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In the September 2012 remand, the Board referred claims for foot and back disabilities secondary to service-connected bilateral bursitis of the hips.  As the Agency of Original Jurisdiction (AOJ) has not adjudicated these claims, the Board refers them again to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The Board has reviewed the Veteran's paper claims file, as well as the Virtual VA and Veteran's Benefits Management System paperless claims file to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran suffers from bilateral hip bursitis that is manifested by painful motion of the bilateral hips.  

2.  The preponderance of the evidence is against finding that the Veteran suffers from bilateral hip bursitis that is manifested by a limitation of thigh flexion to 30 degrees or below or by limitation of abduction with motion lost beyond 10 degrees.  

3.  The Veteran suffers from osteoarthritis and chondromalacia patella with patella femoral syndrome of his right knee, which manifests mainly in right knee pain upon motion, but also can manifest in popping, grinding, tenderness, weakness, and catching.  

4.  The preponderance of the evidence is against finding that the Veteran suffers from right knee flexion that is limited to 30 degrees or less, limitation of extension, recurrent subluxation or lateral instability, ankylosis, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion, impairment of the tibia and fibula, and/or genu recurvatum. 



CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for the Veteran's bilateral hip bursitis is not warranted.  §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.71a, Diagnostic Code 5019 (2014).

2.  An initial rating in excess of 10 percent for the Veteran's osteoarthritis of the right knee is not warranted.  §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.71a, Diagnostic Codes 5003-5260 (2014).

3.  An initial compensable rating for the Veteran's right knee chondromalacia patella with patella femoral syndrome is not warranted.  §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.71a, Diagnostic Codes 5099-5014 (2014).

	
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).






I.  Veterans Claims Assistance Act of 2000 (VCAA)

Because service connection, an initial rating, and an effective date have been assigned, the notice requirements of the VCAA, 38 U.S.C.A. § 5103(a) (West 2014) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the Veteran's claim file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

In this case, VA examinations were conducted in November 2012 and March 2008.  The Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regard to these claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  These examinations, along with the remaining evidence of record, contain sufficient findings to rate the Veteran's service-connected disabilities under the appropriate diagnostic criteria.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


II.  Legal Criteria for Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating 

Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  There is no evidence to support the finding of a staged rating in this case.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

III.  Bursitis of the Bilateral Hips

A.  Legal Criteria 

The Veteran's bursitis of the bilateral hips has been assigned a 10 percent disability rating pursuant to the rating criteria under Diagnostic Code 5019.  Diagnostic Code 5019 applies specifically for disabilities attributable to bursitis and provides that all disabilities rated under it must be rated based upon the limitation of motion of the affected parts as degenerative arthritis.  38 C.F.R. § 4.71a.

Degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of involvement of two or more major joints or two or more minor joint groups, warrants a 10 percent evaluation; with the addition of occasional incapacitating exacerbations, a 20 percent evaluation is warranted.  38 C.F.R. § 4.71a, DC 5003.

In general, 38 C.F.R. § 4.71, Plate II provides a standardized description of hip movement, to include showing that normal hip flexion is from 0 to 125 degrees, and normal hip abduction is from 0 to 45 degrees.

Under Diagnostic Code 5251, a 10 percent evaluation represents the maximum schedular criteria for limitation of extension of the thigh.  

Limitation of flexion of the hip is rated as follows under Diagnostic Code 5252:

	Flexion limited to 45 degrees................................10 percent
	Flexion limited to 30 degrees................................20 percent
	Flexion limited to 20 degrees................................30 percent
      Flexion limited to 10 degrees.................................40 percent

Under Diagnostic Code 5253, a 10 percent disability evaluation is contemplated for limitation of rotation of the thigh where the affected leg cannot toe out more than 15 degrees.  A 10 percent disability evaluation is also assigned when there is limitation of adduction and the legs cannot be crossed.  A 20 percent disability evaluation is warranted when there is limitation of abduction of the thigh with motion lost beyond 10 degrees.

B.  Facts 

The Veteran appeared for a VA examination in regard to his bilateral hips in November 2012.  

Imaging studies were performed and found no degenerative or traumatic arthritis in the bilateral hips.  For both hips, upon normal and repetitive testing, abduction was not lost beyond 10 degrees, or limited such that the Veteran cannot cross his legs.  Rotation was not limited such that the Veteran cannot toe-out more than 15 degrees.  The examiner found that the Veteran had no functional loss or functional impairment of the bilateral hip and thigh and exhibited normal strength in the bilateral hips.  The Veteran works as a logistics manager for an oil company and his daily activities are sedentary.  He reports he may need to walk around twice hourly when he feels a flare-up coming on, and reported no other functional limitation in regard to his bilateral hips.

In regard to the right hip, he described to the examiner consistent "pulling pain or ache" in the right hip with 6 out of 10 severity.  With moving around, walking or stretching, the pain "will go away."  He described locking upon certain activities, like horseback riding, which require straddling.  The Veteran reported flare-ups of right hip pain 10-12 times weekly.  Walking a couple of miles every night or stretching helps to alleviate the pain.  

Right hip flexion ended at 65 degrees; objective evidence of painful motion began at 60 degrees.  Extension ended at greater than 5 degrees and there was no objective evidence of painful motion.  Right hip post-repetition test range of motion was 75.  Post-test extension ended at 5 or greater.

He reported no problems with the left hip.  Left hip flexion ended at 95 degrees.  There was no evidence of painful motion.  Extension ended at greater than 5 degrees and there was no objective evidence of painful motion.  Left hip post repetition test range of motion was 95.  Post-test extension ended at 5 or greater.

The Veteran also appeared for a VA examination in March 2008.  In part, the examiner found that the Veteran's hip flexion was 105 degrees in the right hip and 120 degrees in the left hip.  Bilateral hip abduction was within normal ranges.  The examiner noted the Veteran's reports of pain during flare-ups.  Notwithstanding, the examiner found minimal effect on function, daily and occupational activities.

C.  Analysis 

The RO has assigned evaluations of 10 percent from the date of claim for painful motion of the bilateral hips.  Considering the pertinent facts in light of applicable rating criteria, the Board finds that evaluations in excess of 10 percent are not warranted for the Veteran's bilateral hip bursitis.

A review of the VA examination reports and treatment records shows the Veteran's bursitis of the left and right hip has not been manifested by a limitation of thigh flexion to 30 degrees or less, or by limitation of abduction with motion lost beyond 10 degrees.  Specifically, the November 2012 VA examination revealed flexion of the right hip ending at 65 degrees and of the left hip ending at 95 degrees.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's bilateral bursitis of the hips is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent disability evaluation, and no higher.  In this regard, the Board observes that the Veteran complained of hip pain.  He reports he may need to walk around twice hourly at his employment when he feels a flare-up coming on.  However, the effect of the pain is contemplated in the currently assigned 10 disability evaluation.  Moreover, the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.

Under Diagnostic Code 5251, a 10 percent evaluation represents the maximum schedular criteria for limitation of extension of the thigh.  Consequently, an evaluation in excess of 10 percent cannot be granted under Diagnostic Code 5251.  Further, as noted above, the Veteran exhibited no limited of extension.

The Board notes that additional ratings under DC 5250, for ankylosis, DC 5254, for the flail joint of the hip, and DC 5255 for impairment of the hip femur, are available.  However, the evidence of records supports no finding of ankylosis, flail joint, or impairment of the hip femur in this case, as such, the Board does not consider these as additional ratings.  38 C.F.R. §§ 4.71(a).

Considering the pertinent facts in light of applicable rating criteria, the Board finds that evaluations in excess of 10 percent are not warranted for the Veteran's bilateral hip bursitis disabilities.  Thus, these appeals are denied.  38 C.F.R. §§ 4.7.

IV.  Right Knee Disability (to include Osteoarthritis and Chondromalacia Patella)

A.  Legal Criteria

Under DC 5003, degenerative arthritis of the knee, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of involvement of two or more major joints or two or more minor joint groups, warrants a 10 percent evaluation; with the addition of occasional incapacitating exacerbations, a 20 percent evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Limitation of flexion of the knee is rated as follows under Diagnostic Code 5260:

	Flexion limited to 60 degrees.................................0 percent
	Flexion limited to 45 degrees................................10 percent
	Flexion limited to 30 degrees................................20 percent
	Flexion limited to 15 degrees................................30 percent

Under Diagnostic Code 5261, rating is awarded for limitation of extension of the knee.  Under Diagnostic Code 5257, rating is awarded for recurrent subluxation or lateral instability of the knee.
      
The VA Office of General Counsel (GC) has issued opinions pertinent to claims of entitlement to higher evaluations for knee disabilities.  The GC opinions reflect that a Veteran who has limitation of motion and instability of the knee may be evaluated separately under Diagnostic Codes 5003 and 5257 provided that additional disability is shown. VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).

GC Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to adequately compensate for functional loss associated with injury to the leg.  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. 

B.  Facts 

The Veteran appeared for a VA examination in regard to his right knee in November 2012.  The examiner confirmed the diagnosis of right knee osteoarthritis.  

During the examination, the Veteran reported sharp, consistent right knee pain located on the "outside" of the right knee below the joint, at 8 out of 10 pain level.  He stated that the knee pops loudly occasionally and he hears some grinding with flexion and extension.  He reported that on a daily basis, the pain flares up reaching 9 out of 10 severity.  Activities that aggravate the pain include walking up four to five stairs, driving using cruise control, walking beyond 30 yards, and sitting for 15 minutes.  His pain worsens throughout the day and reaches its greatest severity by 5:00 p.m.  He requires periods of stretching and walking movement one to two times hourly to minimize pain symptoms.  The examiner found that the Veteran's reported symptoms do affect his ability to work.

Notwithstanding, the examiner noted that the Veteran did not suffer from functional loss or functional impairment of the knee and lower leg.  The examiner noted that since the Veteran was not experiencing a flare-up during the examination, any additional functional loss in range of motion resulting from pain, flare-ups, weakness or fatigability could not be determined objectively without resorting to speculation.  

The examiner found the right knee flexion limited to 70 degrees; objective evidence of painful motion occurred at 65 degrees.  There was no limitation on extension.  The examiner performed right knee repetitive range of motion testing, and found that post-test flexion ends at 70 degrees.  There was no limitation of extension upon repetitive testing.  

The examiner noted that the Veteran had tenderness or pain to palpation for the joint line or soft tissues of the right knee.  The right knee exhibited normal strength and normal stability.  The examiner found no evidence of recurrent patellar subluxation/ dislocation.

The Veteran appeared as well for a March 2008 VA examination.  The examiner diagnosed chondromalacia patella with patella-femoral syndrome of the right knee, and noted moderate effect on function, daily and occupational activities.

During the March 2008 examination, the Veteran reported constant daily ache in his right knee.  He reported the severity was 7 out of 10, with ranges between 6 and 10 on a daily basis.  His right knee felt weak, swollen, warm, unstable, catches or locks, and is fatigued with prolonged weight bearing activities at home and work.  When he walks there is increased swelling.  He cannot squat or kneel.  He has daily flare-ups in which pain severity is 10 out of 10 and he must cease activity and rest, resulting in additional loss of motion and function.  The examiner found no objective evidence of edema, effusion, instability, weakness, redness, heat, abnormal movement or guarding.  He had tenderness over the radial head area of the right knee patella.

The examiner found the Veteran's right knee range of motion was 135.  He had pain between 40 and 135 degrees of flexion.  His right knee stability was normal.  The examiner noted hypertrophic changes at the medial joint margins and upper margin of the right knee patella.

C.  Analysis

The RO has rated the Veteran's right knee osteoarthritis at 10 percent, and his right knee chondromalacia patella with patellofemoral syndrome at noncompensable as an additional rating would constitute impermissible pyramiding.  Upon careful review, the Board finds these ratings appropriate.  The examiners noted right knee pain upon motion and the Veteran has consistently reported right knee pain.  However, under both VA examinations, the Veteran's right knee flexion is not limited to 30 degrees or less, thus he does not qualify for an increased rating under DC 5260.  

The Board notes that the Veteran has an additional diagnosis of chondromalacia patella with patella femoral syndrome for which the RO has afforded an additional noncompensable rating under DCs 5099-5014.  The hyphenated diagnostic code indicates an unlisted disorder under DC 5099 which is rated, by analogy, under the criteria for osteomalacia, DC 5014.  See 38 C.F.R. § 4.27 (2014).  DC 5014 will be rated on limitation of motion of affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a.  As the 10 percent rating assigned is already rated under the appropriate codes for degenerative arthritis, additional compensation would result in impermissible pyramiding.  Brady, 4 Vet. App. at 206.  There is no indication that the Veteran's chondromalacia patella with patella femoral syndrome results in separate and distinct manifestations attributable to the same injury.
 
In holding that the criteria for a higher evaluation based on limitation of right knee motion is not warranted, the Board further notes that, under DeLuca v. Brown, 8 Vet. App. 202 (1995), VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the Diagnostic Codes.  "Functional loss" may occur as a result of weakness or pain on motion. The evidence shows that pain is present in the right knee, particularly after motion.  Nonetheless, given the extent of right knee motion shown by the Veteran on objective examination during throughout the course of this appeal, and even taking his reported pain into full consideration, there is no evidence of a disability picture that is commensurate to a limitation of right leg flexion to the extent necessary to establish entitlement to a higher disability rating than already afforded.  See DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.40, 4.45, 4.71a, DC 5260.  In this regard, the Board emphasizes that a 10 percent rating under DC 5003-5260 already contemplates limitation of motion verified by objective evidence of symptoms such as painful motion.

At no time during the pendency of the appeal has the Veteran exhibited a limitation on extension of the right knee, or recurrent subluxation or lateral instability; therefore, no additional rating is warranted under DCs 5261 or 5257.

Other additional criteria for rating knee disabilities are available under DCs 5256 (for ankylosis), 5258 (for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion), 5259 (for symptomatic removal of the semilunar cartilage), 5262 (for impairment of the tibia and fibula), and 5263 (for genu recurvatum).  Nonetheless, the evidence does not show that the Veteran's right knee disability was manifested at any time by ankylosis, dislocated semilunar cartilage or symptoms following removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  In the absence of such manifestations, these DCs are inapplicable in this case.  

Overall, the evidence does not support the assignment of a disability rating higher than 10 percent for the Veteran's right knee disability, to include osteoarthritis and chondromalacia patella with patella femoral syndrome.  Thus, these appeals are denied.  38 C.F.R. §§ 4.3, 4.7.

V.  Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disabilities.  A comparison between the level of severity and symptomatology of the Veteran's bilateral hip and right knee disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for the issues on appeal.  

The Board has contemplated the medical evidence, including the Veteran's reports of bilateral hip pain, and right knee pain, popping, grinding, tenderness, weakness, and catching, and found that the Veteran's bilateral hip and right knee disabilities do not warrant a rating greater than assigned by the RO under DCs 5019, 5003-5260, and 5099-5014, for the pendency of the appeal.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology for the issues on appeal.  Consequently, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to a rating in excess of 10 percent for bursitis of the left hip is denied.

Entitlement to a rating in excess of 10 percent for bursitis of the right hip is denied.

Entitlement to an initial rating in excess of 10 percent for osteoarthritis in the right knee is denied.

Entitlement to an initial compensable rating for right knee chondromalacia patella with patellofemoral syndrome is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


